Affirmed and Memorandum Opinion filed February 23, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-11-00419-CR


                   JOSEPH SPENCER WASHINGTON, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 263rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1234135


                  MEMORANDUM                         OPINION


       Appellant Joseph Spencer Washington appeals his conviction for aggravated
robbery. In a single issue, appellant challenges the sufficiency of the evidence to support
his conviction. We affirm.

       Ralph Shorts, the complainant, worked in a security booth at an apartment
complex. He was completing his shift at approximately 1:00 in the morning when a
friend stopped by to lend Shorts $60.00. When the friend left, Shorts saw appellant
walking across the street from the apartment complex.        Shorts recognized appellant
because he had seen him near the apartment complex several times, and had spoken with
him. Shorts walked away from the security booth toward a soda machine. As he turned
away from the soda machine, appellant and two other men walked up behind him and
raised his hands behind his back. As two of the men held Shorts’s hands, appellant
looked through Shorts’s pockets. The two other men wore red bandannas over their
mouths and noses. Appellant hit Shorts in the face with a gun, and took the $60.00 and a
cellular phone. Appellant threatened to shoot Shorts if he contacted the police. Shorts
positively identified appellant, both in a photo array and in court, as the person who
robbed him.

         Appellant testified that he and Shorts had previously engaged in shoving matches,
and had a negative history. Appellant denied committing the crime, and denied being at
the apartment complex on the day Shorts was robbed.

         In a single issue, appellant contends the evidence is insufficient to support his
conviction. When reviewing the sufficiency of the evidence, we examine all of the
evidence in the light most favorable to the verdict and determine whether a rational trier
of fact could have found the essential elements of the offense beyond a reasonable doubt.
See Jackson v. Virginia, 443 U.S. 307, 319 (1979). Although we consider everything
presented at trial, we do not reevaluate the weight and credibility of the evidence and
substitute our judgment for that of the fact finder. Williams v. State, 235 S.W.3d 742,
750 (Tex. Crim. App. 2007). Because the jury is the sole judge of the credibility of
witnesses and of the weight given to their testimony, any conflicts or inconsistencies in
the evidence are resolved in favor of the verdict. Wesbrook v. State, 29 S.W.3d 103, 111
(Tex. Crim. App. 2000).

         To obtain a conviction for aggravated robbery, the State needed to prove that (1)
appellant unlawfully appropriated Shorts’s property with the intent to deprive him of it;
(2) appellant intended to obtain or maintain control of Shorts’s property; and (3)
appellant used or exhibited a deadly weapon. Tex. Pen. Code Ann. §§ 29.02, 29.03,
31.03.

                                             2
       Appellant argues the evidence is insufficient to show he was the one who
committed the robbery. The evidence in this case came down to a dispute between Shorts
and appellant. Shorts testified that appellant hit him in the face with a gun and took his
cellular phone and cash from his pockets. Shorts positively identified appellant both in a
photo array and in court. Shorts’s testimony, standing alone, is sufficient to support
appellant’s conviction. Harmon v. State, 167 S.W.3d 610, 614 (Tex. App.—Houston
[14th Dist.] 2005, pet. ref’d).

       The record reflects that appellant and two other men approached Shorts, hit him
with a gun, threatened him, and stole $60.00 and a cellular phone. Viewing the evidence
in the light most favorable to the verdict, we conclude that a rational trier of fact could
have found beyond a reasonable doubt that appellant was guilty of aggravated robbery.
Appellant’s sole issue is overruled.

       The judgment of the trial court is affirmed.

                                                 PER CURIAM



Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             3